                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TIM FREDRICKSON,                              :
          Plaintiff,                          :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-4889
                                              :
ATTORNEY GENERAL,                             :
         Defendant.                           :

                                             ORDER

       AND NOW, this 31st day of January, 2020, upon consideration of Tim Fredrickson’s

Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement

(ECF No. 5), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Tim Fredrickson, #51658, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of the Mercer County Jail in Aledo, Illinois or other appropriate official to assess

an initial filing fee of 20% of the greater of (a) the average monthly deposits to Fredrickson’s

inmate account; or (b) the average monthly balance in Fredrickson’s inmate account for the six-

month period immediately preceding the filing of this case. The Superintendent or other

appropriate official shall calculate, collect, and forward the initial payment assessed pursuant to

this Order to the Court with a reference to the docket number for this case. In each succeeding

month when the amount in Fredrickson’s inmate trust fund account exceeds $10.00, the

Superintendent or other appropriate official shall forward payments to the Clerk of Court

equaling 20% of the preceding month’s income credited to Fredrickson’s inmate account until

the fees are paid. Each payment shall refer to the docket number for this case.
       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of the Mercer County Jail in Aledo, Illinois.

       4.      The Complaint is DEEMED filed.

       5.      Fredrickson’s Complaint is DISMISSED WITH PREJUDICE for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s

Memorandum.

       6.      The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:




                                              Berle M. Schiller, J.




                                                 2
